DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 21 September 2020 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/108,415 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s response filed on 21 September 2020 is acknowledged and entered.  
Currently, claims 15-25 are pending, and claims 16-20 and 25 are under consideration. Claims 15 and 21-24 remain withdrawn from further consideration as being drawn to a non-elected invention. 
 
Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 9/21/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 16-18, 20 and 25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treatment non-human animal with a polypeptide consisting of the amino acid sequence of SEQ ID NO:1, 11 or 12, and in human with a polypeptide consisting of the amino acid sequence of SEQ ID NO:1; does not reasonably provide enablement for a method for treatment of a disease involving IL-17A in a human patient with the polypeptides of SEQ ID NO:11 and 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims, for the reasons of record set forth in the previous Office Actions mailed on 11/20/2018, and 8/19/2019. 
Applicants argument filed on 21 September 2020 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 3 of the response, the applicant argues that SEQ ID NOs 1, 11, and 12 recited in claim 16 are human-derived IL-17A peptide fragments that correspond to the mouse-derived IL-17A peptide fragment of SEQ ID NO: 5 used in Examples 1-6 of the present application; and that based on the teachings regarding the ability of a mouse-derived IL- 17A peptide fragment to elicit autoantibodies in mice and treat IL-17A-related diseases in experimental mouse models, a person of ordinary skill in the art would reasonably expect that the corresponding human-derived IL-17A peptide fragments would induce autoantibodies in humans and treat IL-17A-related diseases in humans.
This argument is not persuasive for the reasons of record.  Once again, while SEQ ID NO:1 (8 amino acids) is human-derived IL-17A peptide fragment corresponding to the mouse-derived IL-17A peptide fragment of SEQ ID NO:5 (8 amino acids), SEQ ID NO:11 and 12 are much shorter fragments, and only have 5 and 4 amino acids, respectively; wherein SEQ ID NO:11 is only a half of the size of SEQ ID NO:5 (and SEQ ID NO:1).  Thus, with respect to SEQ ID NO:11 and 12, given the extremely unpredictable nature of the invention (encompassing autoantibody production in human), especially to very short peptides (< 5 residues), it would not be predictable whether the human IL-17 peptides of SEQ ID NO:11 and 12 would be sufficient for autoantibody production in human; and if so, whether such antibody would be effective (neutralizing the IL-17) in treating diseases in human.  There is no evidence in the specification that such is the case, not even in the mouse model, even though the human IL-17 peptides of SEQ ID NO:11 and 12 are capable of inducing antibody production in mouse, which is not the same as stimulating autoantibody production (as the claims encompass treatment in human).  It is noted that it seems that 2nd Tyr in SEQ ID NO:12 seems important in antibody production in mouse (see, for example, p46, lines 20-29, and Fig. 21), and its corresponding residue in the mouse IL-17 fragment is Leu (see SEQ ID NO:5).  Therefore, it is not surprising that the human peptides of SEQ ID NO:11 and 12 are capable of inducing antibody production in mouse, which relevance to autoantibody production in human, however, is unclear.  Therefore, it would be unpredictable, and undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Conclusion:
No claim is allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Advisory Information:	
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DONG JIANG/
Primary Examiner, Art Unit 1646
2/10/21